DETAILED ACTION
This office action is in response to applicant’s filing dated September 8, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 8, 2020 has been entered.


Status of Claims
Claims 1, 7-18, and 20-22 are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 8, 2020.  
Applicants elected without traverse Group I, drawn to a product comprising a compound of formula (Ia) as the elected invention and (i-c) a fragrance preparation as the elected product species in the reply filed on July 16, 2013.  The requirement is still deemed 
Claims 7-9 are presently under examination as they relate to the elected species, compound Ia:

    PNG
    media_image1.png
    302
    754
    media_image1.png
    Greyscale

and fragrance preparation.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Priority
The present application claims benefit of US Provisional Application No. 61/544,904 filed on October 7, 2011.  The effective filing date of the instant application is October 7, 2011. 

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7 and 9 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter (US 6,376,458 B1, cited in a previous Office Action) in view of Skouroumounis et al (Helvetica Chimica Acta, 1996; 79:1095-1109, cited in a previous Office Action).
The instant claims are fragrance preparation comprising a compound of formula (Ia), 

    PNG
    media_image2.png
    105
    175
    media_image2.png
    Greyscale

and a compound of formula (Ib):

    PNG
    media_image3.png
    109
    195
    media_image3.png
    Greyscale
.

Winter teaches a compound of formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

is useful as a perfuming ingredient for the preparation of perfuming compositions and perfumed products, to which it imparts odor notes of the lily of the valley type (abstract).  The Examiner has construed “a perfuming composition” to be equivalent to “a fragrance preparation,” in view of the definition of a fragrance preparation as defined in the instant 
Winter teaches 3-(4-Tert-butyl-1-cyclohexen-1-yl)propanal (herein referred to as Compound B):
Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 is a preferred compound; its odor is more floral, more white flower than that of Lilial®; and it is also more powerful than Lilial®, more substantive on the linen, which property presents a distinct advantage for the perfuming of products such as detergents and fabric softeners (column 2, lines 37-45), which would have motivated a person of ordinary skill in the art to select Compound B as a lead compound for the development of further compounds with the same utility.  Compound B differs from instantly claimed Formula (I) in that compound B the cyclohexene ring is substituted with a tert-butyl moiety instead of an isopropyl moiety.   
However, Skouroumounis et al teach 3-(4-isopropylphenyl)-2-methylpropanal (1; cyclamenaldehyde), 3-[4-(tert-butyl)phenyl]-2-methylpropanal (2; Lilial®), and 3-[4-(tert-butyl)-st paragraph).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A comparison of Compound 3 and Compound A demonstrate that compounds with either a phenyl ring or a cyclohexen-1-yl ring produce compounds with an odor note of lily of the valley.  A comparison of Compounds 1 and 2, demonstrate that compounds with either an isopropyl or a tert-butyl substituent on the ring moiety produce compounds with an odor note of lily of the valley.   Skouroumounis et al establish that an isopropyl and tert-butyl are interchangeable at the para position on the ring to produce compounds with lily of the valley characteristics.  
It would have been obvious to 1) select compound B as a lead compound, motivated by the fact that this compound is exemplified as a preferred compound for use as a perfuming ingredient for the preparation of perfuming compositions, to which it imparts odor notes of the lily of the valley type and the fact that its odor is more floral, more white flower than that of Lilial®; and it is also more powerful than Lilial®.  It would further have been obvious to 2a) substitute the tert-butyl substituent for an isopropyl substituent and to utilize the modified compound in a fragrance preparation.   The motivation to substitute the tert-butyl substituent would have been the establishment by Skouroumounis that either an isopropyl or tert-butyl moiety is suitable in producing compounds that impart an odor note of lily of the valley.  The motivation to make the instantly claimed compounds derives from the expectation that 

Further MPEP 2144.09, Section III states:  prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.  In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity.  The only structural difference between the claimed and prior art was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms, whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms.  The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides).  In re Gyurik, 201 USPQ 552, 596 F2d 1012 on page 557 states: “In obviousness rejections based on close similarity in chemical structure, the necessary motivation to make a claimed compound, and thus the prima facie case of obviousness, rises from the expectation that compounds similar in structure will have similar properties.”  In this case, it is expected that compounds differing only by one methyl group, would have similar chemical, physical and biochemical properties.

Instant compounds Ia and Ib are enantiomers.  Winter teaches racemic mixtures (i.e. 1:1 mixtures of each enantiomer), as such, it will be obvious to expect that racemic mixtures of 

With regard to the amount of compounds of formula (Ia) and (Ib) in the range from about 0.0001 to 40 wt.% relative to the total weight of the fragrance preparation, the cited art do not specifically disclose the claimed amounts for use in fragrance preparations.  However, Winter teaches typical concentrations from about 4 to 10% by weight, or even 20% or more by weight of the compound with respect to the weight of the composition in which it is incorporated can be used (col 3, lines 18-21).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of compounds which impart odor notes of lily of the valley type suggested by Winter as a starting point for optimizing the fragrance preparation with compounds which impart odor notes of lily of the valley type rendered obvious by the cited art, resulting in the practice of the composition of claim 7 with a reasonable expectation of success.

With regard to claim 9, the cited prior art do not specifically suggest stereospecific isomers of Compound A; or that the fragrance composition comprises an amount of a specific stereoisomer (i.e. Formula (Ia)) to endow the fragrance preparation with an impression selected from the group consisting of natural, caring, complex, and radiant.    The combination of Winter and Skouroumounis render obvious Formula (I) (nonspecific stereochemistry) as an ingredient for fragrance compositions to confer odor notes of the lily of the valley type.  Compounds taught by Winter and Skouroumounis are structurally similar and have similar In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c)”.   
The prior art (Winter and Skouroumounis) render obvious the racemic mixture of compounds Ia and Ib (i.e. compound I, see above rejection).  The prior art also teaches that very similar compounds imparts odor notes of the lily of the valley and within ranges that are the same or similar to what is claimed (i.e. 0.0001 to 40% relative to the total weight of the fragrance preparation). .  MPEP 2144.09 states, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c)”.   
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amounts of compound of formula Ia is not the same or similar to the ones claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the amounts of the formula Ia used in the claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this would result in the fragrance preparation of claims 7 and 9 with a reasonable expectation of success.


Claim 8 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter (US 6,376,458 B1, cited in a previous Office Action) in view of Skouroumounis et al (Helvetica Chimica Acta, 1996; 79:1095-1109, cited in a previous Office Action) as applied to claim 7 above, and further in view of Krause et al (WO 2011/029743 A1, published March 17, 2011, cited in a previous Office Action).
As discussed above, the combination of Winter and Skouroumounis render obvious a fragrance preparation comprising a compound of instantly claimed formula (I), Compound A.  
However, Krause et al teach lily of the valley-type fragrance compositions comprising 2,5,7,7-tetramethyloctanal and 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol (title and abstract).  Krause et al teach lily of the valley- or muguet-type fragrances are widely used and accepted in a large variety of consumer products such as for example detergents of all kind, washing soaps and hygiene and cosmetic products of all kinds and blends or mixtures of those lily of the valley- or muguet-type fragrance compositions often contain the synthetic compound 2-methyl-3-(4-tert.-butylphenyl)propanal of formula (I):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

also known under the trade names Lysmeral® (BASF SE), Lilial® (Givaudan SA) and Lilestralis® (Innospec Inc.) (page 1, lines 9-19).  Krause et al teach due to more recent results and concerns about the allergenic and toxicologic potential of para-substituted and meta-substituted dihydrocinnamaldehyde derivatives such as, for example, the compound of formula (I), there is a constant need for safe alternatives with fragrance characteristics very similar to those already accepted and expected by the consumer (page 1, lines 25-28).   Krause et al teach the 
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a fragrance preparation comprising a compound of instantly claimed formula (I) taught by the combination of Winter and Skouroumounis  to further comprise the compounds taught by Krause.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable substitutions and to impart better lily of the valley note odor effects than the commercially available Lysmeral®/Lilial® which is known to have allergenic and toxicologic potential.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the modified fragrance ingredient compound rendered obvious by with the lily of the valley-type fragrance compositions, one would have achieved a fragrance composition with desirable lily of the valley type odor notes.  
In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art provides example where combinations of compounds with lily of the valley fragrance characteristics can have synergistic effects in combination to reduce the amount of the individual components necessary to produce a desirable lily of the valley fragrance.  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of Compound A and 2,5,7,7-tetramethyloctanal or 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol, given that 2,5,7,7-tetramethyloctanal or 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol are taught in combination with additional fragrance compounds to produce intense and harmonious lily of the valley note indistinguishable from the fragrance characteristics of pure Lysmeral®.  
Thus resulting in the practice of claim 8 with a reasonable expectation of success.

Response to Arguments
The Declaration of Bernd Hölscher under 37 CFR 1.132 filed September 8, 2020 is insufficient to overcome the rejection of record as set forth in the last Office action and is addressed in the response to arguments set forth below.
The Examiner notes the affirmation by the Patent Trial and Appeal Board of the rejection set forth above. Applicant is reminded that the Decision is the Law of the Case (MPEP 706.07(h)(XI)(A): In addition to the res judicata effect of a Board decision in an application (see 

Applicant argues:
The Declaration directly addresses the Board's comment, wherein they stated that the prior declarations did not provide sufficient information for an objective analysis of the evidence. The Board stated that although prior declaratory evidence demonstrated higher values as to intensity, substantivity, and sweet notes, as well as lower values with respect to undesirable aldehyde notes, when comparing the claimed compound to the applied prior art, the Declarations did not provide a sufficient explanation concerning the source of the data.  The new Holscher Declaration explains that the scale is 0-40, in increments of 5; the methodology was to assign a relative value, with 40 as the maximum and zero as nonexistent; the value presented was the rounded average of the 15 testers; and all the raw data is provided, so that the examiner can observe that in virtually every criteria evaluated, the compound of the claims was consistently considered superior to the prior art.  
The results clearly demonstrate that the compounds according to the present invention provide significantly superior performance and exhibit unpredictably better results when compared to the prior art.  As can be seen in Annex I, every panelist ranked the scent of Compound 3 superior to the prior art compounds in virtually every category. This level of superiority was very significant and not predictable. Also, due to the sample size, manner of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, applicant has not provided sufficient objective evidence that the difference in the results described is of both statistical and practical significance.  Arguments by attorney that the raw data of Annex I provides greater insight than any statistical analysis is insufficient to establish the differences are indeed of statistical significance.
The Examiner acknowledges that the Declaration establishes that the data in the declarations utilizes a rating scale of 0-40 in increments of 5.  As noted in the decision by the PTAB, with regards to scale, Applicant’s Specification evaluates intensity on a scale “from 1=odorless to 9=very strong (specification page 85), which contrasts with the highest number on the rating scale utilized in the data of the declarations.  Applicant has not provided sufficient 


Applicant argues:
Applicant has submitted uncontested Declaration evidence by an expert with 40+ years in the art to establish that the results of the chemical substitutions necessary to modify the prior art compound and arrive at the claimed compound are unpredictable. The evidence included publications confirming the unpredictability of any link between structure and scent. For example, Applicant cited an article titled "The Unpredictability of Odor," which explained the lack of any correlation between structure and odor. The evidence identified several compounds where the same modification at issue herein did not lead to the same result. Some similarly structured compounds had different scents and some differently structured compounds had similar scents. This evidence remains unchallenged.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Kubin, 561 F.3d at 1360. To the contrary, as seen above, both Skouroumonis and Sell teach that making the substitution posited by the Examiner in compounds similar to Winter’s Compound B results in useful fragrances. Although the result was not absolutely predictable, a skilled artisan had a reasonable expectation of success in making the posited isopropyl for tert-butyl substitution of Winter’s Compound B, which is all that is required to show obviousness. 


Applicant argues:
In response to the Board's request, applicant has now explained that in the field of scent, the accepted practice is to perform scent evaluations exactly in the manner of the experiments discussed in the Declarations. The examiner has not cited any evidence of, e.g., what types of confidence intervals or standard deviations of the evidence would or would not have been deemed acceptable in the art at issue.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth previously on the record, statistical analysis of odor scents was known in the art at the time of filing.  Thomas-Danguin et al (29th Annual Meeting of the Association for 

Conclusion
Claims 7-9 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628